PER CURIAM.
This is an action brought by Byron A. Walton, trustee in bankruptcy of Aberdeen Storage Battery, Incorporated, a corporation, bankrupt, for the conversion of a number of frigidaires, room coolers, an air conditioner and a range. A further statement of the facts will serve no useful purpose. This case must be governed and disposed of on authority of what might be termed as a companion case, *169decided by this court July 17, 1941, by the same plaintiff and entitled Walton, Trustee, v. Commercial Credit Company, 68 S. D. 151, 299 N. W. 300 having been tried in the same circuit court at the same term and involving similar facts and law questions.
There must be a reversal in the instant case and the opinion, in said Walton, Trustee, v. Commercial Credit Company, supra, fully disposes of the contentions of the appellant on the present appeal.
The judgment appealed from is reversed.
All the Judges concur.